DETAILED ACTION
                                                                                                                                                                              Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. This Office Action is in response to Applicants remakes and amendments filed 2/1/22.  Applicants have cancelled claims 72-79. Claims 64-71 are pending and examined.
Rejections Withdrawn
3. The rejection of claims 72- 79 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is withdrawn because Applicants have cancelled claims 72-79.
Rejection Maintained 
4. The rejection of claims 64-71 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 20 of U.S. Patent No. 8,591,901 in view of Border et al. (1994), NEJM, Vol.331, No.19, pp.1286-1292 is maintained because Applicants arguments are deemed not persuasive. 
Applicants argue that while analogous to an anticipation or obviousness rejection, a non-statutory obviousness- type double patenting rejection "must rely on a comparison with the claims in an issued patent or pending application" instead of "a 
Contrary to Applicants assertion Ledbetter patent (U.S. Patent No. 8,591,901) discloses treating fibrotic condition (see claim 9). In addition, the specification of the ‘901 patent discloses that the fibrotic disease includes hepatic fibrosis (col. 9, lines31-35). Further the reference discloses the antibody can also be used to treat cirrhosis (col. 9, 58-65). Therefore, the claims of the instant invention are rejected as being unpatentable over claims 1-9 and 20 of U.S. Patent No. 8,591,901 in view of Border et al. (1994), NEJM, Vol.331, No.19, pp.1286-1292.
Conclusion
5. No claims are allowed.
6.THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892. The examiner can normally be reached M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645             

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645